Anthony P. Savarese, S.
The testator died on December 2, 1958, leaving a will which was executed on March 27, 1943. Under the will, the entire estate is given to his surviving spouse. A child was born to the testator’s wife on November 22, 1945, subsequent to the execution of the will. Thereafter, the testator provided for the after-born child as follows: by purchasing United States Savings Bonds naming the infant and himself as co-owners; by opening a joint savings account in the name of the infant and himself; by taking out a life insurance policy designating the infant as beneficiary; and by providing an annuity for the infant under a pension plan. Under all these circumstances the court determines that the after-born child of the testator was provided for by a “ settlement” within the meaning of section 26 of the Decedent Estate Law, and that he is not entitled to share in the testamentary estate of the decedent. (See Matter of Faber, 305 N. Y. 200; Matter of Anderson, 205 Misc. 151.)
Submit decree on notice.